DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 12/30/2021.
Claims 1, 8, and 14 are amended.
Claims 5, 12, and 18 are cancelled.
Claims 1-4, 6-11, 13-17, and 19-20 are pending for consideration.
The 101 rejections against claims 1-4, 6-11, 13-17, and 19-20 for directing to abstract ideas are withdrawn because the amended claims overcome the rejections.

Response to Applicant’s Arguments
Regarding claims 1-2, 5-9, 12-15 and 18-20 being rejected under 35 U.S.C. § 103, starting at the top of page 5 of the Remarks filed on 12/30/2021, the Applicant argues that “neither Delli nor Battle teach or suggest receiving a search query from a user computing system, wherein the search query comprises a search term, wherein the search query further comprises a misspelling or incomplete query; detecting that the user has selected an entry within the one or more search results; and determining a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user, wherein determining the level of relevance of the one or more search results comprises increasing a level of relevance of the entry within the one or more search results to the misspelling or incomplete query based on detecting that the user has selected the entry within the one or more search results, as recited in the pending independent claims”.  The Applicant’s argument is fully considered.  Although the Examiner agrees with the Applicant that some of the above limitations are not taught by Delli in view of Battle and Zhang, the examiner respectfully disagrees because necessitated by the amendment, new reference is used to teach some of the limitations, and some of the limitations are still taught by Delli in view of Battle and Zhang. Specifically,
Delli in view of Battle and Zhang teaches “receiving a search query from a user computing system, wherein the search query comprises a search term”. In ¶82 of Delli teaches a query module receives the query 102, and ¶83 of Delli teaches the search query may be entered by a user on a user device that may detecting that the user has selected an entry within the one or more search results” in ¶89 of Delli, Delli teaches feedback data received from user devices 100 when a user selects individual search results.   Delli teaches “determining a level of relevance of the one or more search results to the search query based on the user activity” in para 89 where Delli discloses “determine the result scores of application records, application-query scoring features may be derived from feedback data received from user devices 100 when a user selects individual search results”. Delli also teaches in ¶89 “wherein determining the level of relevance of the one or more search results comprises increasing a level of relevance of the entry within the one or more search based on detecting that the user has selected the entry within the one or more search results”
The remaining disputed limitations necessitated by the amendment are taught by Ramer et al. (US 20160373891 A1, hereinafter Ramer).  As a result, the Applicant’s argument is moot.

	In conclusion, the combination of Delli in view of Battle and Zhang and Ramer teaches the disputed limitations of the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-15, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delli et al. (US 20160188730 A1, hereinafter Delli) in view of Zhang (US 20130006764 A1, hereinafter Zhang) and further in view of Battle et al. (US 20150161255 A1, hereinafter Battle) and Ramer et al. (US 20160373891 A1, hereinafter Ramer).
	Regarding claim 1, Delli teaches a system for adaptive natural language processing-based electronic file scanning for processing database queries, the system comprising:		a memory device with computer-readable program code stored thereon (Delli 0128] The computing device 500 includes a processor 510, memory 520, a storage device 530);		a communication device (Delli 0128] The computing device 500 includes a processor 510, …, a high-speed interface/controller 540 connecting to the memory); and		a processing device operatively coupled to the memory device and the communication device (Delli [0128] The computing device 500 includes a processor 510, memory 520, a storage device 530, a high-speed interface/controller 540 connecting to the memory), wherein the processing device is configured to execute the computer-readable program code to (¶10, The processing system includes one or more processors executing computer-readable instructions):			extract, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network (Delli [0038] The search system 200 is further configured to collect data from various data sources 130, such as digital distribution platforms 130a and content providers 130b to identify information pertaining to a plurality of different software applications. The search system 200 indexes and organizes this information, such that the information is searchable when the search system 200 receives a search query 102. In operation, the search system 200 obtains documents 132 from the data sources 130; Delli [0078] … the data collection module 212 is further configured to identify text snippets 252 ... the data collection module 212 utilizes parsing techniques or natural language processing (NLP) techniques to identify the individual segments …);aggregate the lookup data into a consolidated lookup data file comprising the lookup data (Delli [0080] The data collection module 212 may generate and update the application record data store 232 … the data collection module 212 may perform additional data acquisition tasks, such that the application records 234 and search indexes 254 contain additional data not explicitly described above.);			receive a search query from a user computing system, wherein the search query comprises a search term (Delli [0082] The query analysis module 216 receives the query 102; [0083] The search query 102 may be a query entered by a user on a user device 100. The search query 102 may include text, numbers, and/or symbols (e.g., punctuation) entered into the user device 100 by the user. For example, the user may have entered the search query 102 into a search field);
			in response to the search query, display a search output to the user computing system, the search output comprising one or more search results (Delli [0093] … the search results 110 are displayed as a list on a user device);
			monitor user activity associated with the search output (Delli [0089] … application-query scoring features may include, but are not limited to, the initial score of an application record 234 and how often a search result based on the application record 234 is selected when presented in response to the search query 102. The latter may be derived from feedback data received from user devices 100 when a user selects individual search results 110);			detect that the user has selected an entry within the one or more search results (Delli ¶89, feedback data received from user devices 100 when a user selects individual search results);			determine a level of relevance of the one or more search results to the search query based on the user activity (Delli ¶89, determine the result scores of application records, application-query scoring features may be derived from feedback data received from user devices 100 when a user selects individual search results), wherein determining the level of relevance of the one or more search results comprises ([Examiner remark: the crossed over text is discussed below]); Delli ¶89, application-query scoring features may include, how often a search result based on the application record 234 is selected when presented in response to the search query 102. The latter may be derived from feedback data received from user devices 100 when a user selects individual search results);			based on the user activity, associate the search term with the lookup data corresponding to the one or more search results (Delli [0089] … application-query scoring features may include, but are not limited to, the initial score of an application record 234 and how often a search result based on the application record 234 is selected when presented in response to the search query 102. The latter may be derived from feedback data received from user devices 100 when a user selects individual search results 110; [Examiner note: Delli discloses that a scoring feature is based on how often a search result is selected by user, which is an association between the search result and the user activity, and because the search result is based on the query, there is an association between the search query, and the user activity.  See .		Delli thus far teaches to derive query score based on user selecting a search result (see discussion above).  However, Delli does not explicitly disclose: increasing a level of relevance of the entry within the one or more search results to the query based on detecting that the user has selected the entry within the one or more search results.		Delli further teaches increasing result score when the search query is received from the user device (Delli ¶92, By taking into account the difference between the respective device-specific ratings 250-D and the general rating 250-G, the application record 234 would be given a higher result score (e.g., greater relevance) when the search query is received from the XYZ user device 100 than when received from the ABC123 user device 100.).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Delli to increase a relevant result score into previous Delli’s teaching of deriving result score from user selecting a search result to result in the limitation increasing a level of relevance of the entry within the one or more search results to the query based on detecting that the user has selected the entry within the one or more search results.		One of ordinary skilled would be motivated to do so as Delli teaches both limitations and incorporating Delli’s later teaching would provide the details of deriving a result score that Delli discloses but not providing the details.		Delli discloses, but not clearly, based on the user activity, associate the search term with the lookup data corresponding to the one or more search results ([Examiner note: Delli does not explicitly disclose how the search query or keywords are made to associate with the user selected result]).
		Zhang teaches based on the user activity, associate the search term with the lookup data corresponding to the one or more search results (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 In Table 1, each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page, a default "1" value is added to the row-column entry for that particular search keyword and viewed page. For instance, search keyword 1 was entered by a user who subsequently accessed viewed page 1, and therefore a "1" value is present in Table 1 for the row of viewed page 1 and column of search keyword 1. Search keyword 2 was entered by two users (or the same user twice) who subsequently accessed viewed page 2, and therefore a "2" value is present in Table 1 for the row of viewed page 2 and column of search keyword 2).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang, which teaches to store the keyword/search result in a relational table, into the teachings of Delli to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Zhang and Delli teaches using user feedback from search result and incorporating Zhang’s teach 		Delli in view of Zhang teaches the limitations of claim 1 (see discussion above).		However, Delli in view of Zhang does not explicitly disclose all of the following limitations:		wherein monitoring user activity comprises tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user;		determine a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user; and
		based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results.
		On the other hand, Battle teaches:		wherein monitoring user activity comprises tracking an amount of time spent by a user in reviewing the one or more search results and a number of search queries submitted by the user ([0007], a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics may comprise at least one of click-duration data, multiple-click data, and query-refinement data; [0047] Short and long clicks are relative terms. A short click indicates that the user returns to the result set shortly after clicking on one of the results (e.g., a user clicks on a URL in a result in ; determine a level of relevance of the one or more search results to the search query based on the user activity (Abstract, a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics comprise at least one of click-duration data, multiple-click data, and query-refinement data), wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user ([0007], a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics may comprise at least one of click-duration data, multiple-click data, and query-refinement data); and
		based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results ([0003], perform machine learning to improve the quality of the search results, [0004], Machine Learning Architecture for Optimizing Web Search Engines; [0072], the analyzer would generate a click profile for each of those domains automatically; [0106] an automatic learning system monitors features of one or more click profiles of one or more classes of results; [0120], a click profile may be employed to systematically improve a ranking function by evaluating search results for groups of queries, by training automatic-learning algorithms based on click models, the algorithms can inject result sets with click-identified "good" pages by comparing the overall profile of a subclass of pages (pages with content X, or pages from mydomainx.com) to that of the larger class to identify "good" or "bad" result subclasses).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Battle, which teaches using machine learning to automatically monitors user interactions with search result and improves search results into the teaching of Delli in view of Zhang to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Battle’s teaching would help improve user satisfaction with the search system (Battle Abstract). In addition, both of the references (Battle and Delli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching and user feedback. This close relation between both of the references highly wherein the search query further comprises a misspelling or incomplete query;		wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user, wherein the feedback comprises the user marking the one or more search results as relevant or not relevant;		On the other hand, Ramer teaches:
		wherein the search query further comprises a misspelling or incomplete query (Ramer ¶42, facilitate the collection of data from data sources as a result of a query entry; ¶63, ambiguous active user inputs, ambiguity as to the meaning of a query or partial query entered by a user);		wherein each of the one or more search results comprises one or more interactive elements configured to receive feedback associated with the one or more search results from the user (Ramer ¶97, action command associated with a search result may facilitate rating the search result), wherein the feedback comprises the user marking the one or more search results as relevant or not relevant (Ramer ¶97, number keypad to rate the search result relevance to the search query. User rating of search results may facilitate providing search results that have greater .		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ramer, which teaches a query system that handles user entering ambiguous or partial query and providing an action command for the user to rate search result into the teaching of Delli in view of Zhang and Battle to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Rammer’s teaching would help improve the search results so that they have greater relevance to the user (Ramer ¶97). In addition, both of the references (Ramer and Delli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, searching and user feedback. This close relation between both of the references highly suggests an expectation of success when combined.
	Regarding claim 2, Delli in view of Zhang, Battle and Ramer teaches the system according to claim 1, wherein the consolidated lookup data file is stored in a relational format (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 [Examiner note: Zhang teaches throughout the disclosure where data are stored in row and columns, which ,  wherein associating the search term with the one or more search results comprises appending the search term to a new column in a row containing the lookup data corresponding with the one or more search results (Zhang Table 1, [0078]:
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 … each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page, a default "1" value is added to the row-column entry for that particular search keyword and viewed page. For instance, search keyword 1 was entered by a user who subsequently accessed viewed page 1, and therefore a "1" value is present in Table 1 for the row of viewed page 1 and column of search keyword 1. Search keyword 2 was entered by two users (or the same user twice) who subsequently accessed viewed page 2, and therefore a "2" value is present in Table 1 for the row of viewed page 2 and column of search keyword 2; [Examiner note: by adding a counter to the row of a selected result at the column having the search term, Zhang teaches the limitation of the claimed invention]).	the system according to claim 1, wherein the user activity comprises at least one of downloading an entry within the one or more search results or viewing metadata associated with the entry (Zhang [0078] … each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page [Examiner note: the user viewed a page in subsequent to a search corresponds to the user downloading the page]).
	
	Regarding claim 7, Delli in view of Zhang, Battle and Ramer teaches the system according to claim 1, wherein the one or more search results are sorted by relevance to the search query (Zhang [0037] … Search engine 106 may use a ranking or relevance function to rank documents of the retrieved set of documents in an order of relevance to the user. Documents of the set determined to most likely be relevant may be provided at the top of a list of the returned documents in an attempt to avoid the user having to parse through the entire set of documents). 
	Regarding claims 8-9, 14-15, and 19- 20, the same rationale for rejecting claims 1-2, and 6-7 applies to claims 8-9, 14-15, and 19- 20, since they recite similar limitation as those of claims 1-2, and 6-7.
	Regarding claim 13, the same rationale for rejecting claim 6 applies to claims 13, since they recite similar limitation as those of claim 6.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delli in view of Zhang, Battle and Ramer and further in view of DatabaseDev (NPL U: “Database Design & Normalization”, dated 10/28/2012, hereinafter DatabaseDev).	Regarding claim 3, Delli in view of Zhang, Battle and Ramer teaches the system according to claim 1, wherein the consolidated lookup data file is stored in a relational format (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 [Examiner note: Zhang teaches throughout the disclosure where data are stored in row and columns, which corresponds to how a relational format are stored, see paragraphs [0078-0079, 0082, 0086, 0089, 0099]]), wherein associating the search term with the one or more search results comprises appending the search term to a new row (Zhang Table 1, [0078]:
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
).		The combination of Delli in view of Zhang, Battle and Ramer does not explicitly disclose wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key.		DatabaseDev teaches wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key (DatabaseDev page 2, section “Second Normal Form”, Create separate tables for sets of values that apply to multiple records, Relate these tables with a foreign key; page 2, section “Second Normal Form: Eliminate Redundant Data”, 
    PNG
    media_image2.png
    110
    798
    media_image2.png
    Greyscale
[Examiner note: the above table gives an example of an unormalized data, where the columns Class1, Class2, Class3 are created for the each of the classes]; 
    PNG
    media_image3.png
    382
    796
    media_image3.png
    Greyscale
[Examiner note: the creation of a second table to split the data, and having the one new entry for each class in the second table, with a reference pointing back to the “Students” table, by applying the teaching of DatabaseDev, the following table taught by Zhang: 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 would be changed so that this table is referred to as the “lookup data” table with one additional ID column for the search result, and the 3 keyword columns to the right are removed, and a second “keywords” table having each row with a keyword, and a foreign key ID pointing to each of the search result “lookup data” table. The ID of a search result in the keyword table corresponds to the Key, the look up data table corresponds to the search results.  The new row is inserted in the “keywords” table]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DatabaseDev, which teaches to normalize database table by creating two tables to hold the data, with one table having rows with an ID column referencing rows of the other table, into the combined teachings of Delli in view of Zhang, Battle and Ramer to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as doing so would help reduce data redundancy and improve maintenance (DatabaseDev, top of page 1).
	Regarding claims 10 and 16, the same rationale for rejecting claim 3 applies to claims 10 and 16, since they recite similar limitations as those of claim 3.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delli in view of Zhang, Battle and Ramer and further in view of Geir Hoydalsvik (NPL V: “MySQL 8.0: From SQL Tables to JSON Documents”, dated 04/17/2018, hereinafter Hoydalsvik).
	Regarding claim 4, Delli in view of Zhang, Battle and Ramer teaches the system according to claim 1.		However, Delli in view of Zhang, Battle and Ramer does not explicitly disclose wherein the consolidated lookup data file is stored in a non-relational format, wherein associating the search term with the one or more search results comprises appending the search term to the lookup data corresponding with the one or more search results via a new key-value.	Hoydalsvik teaches converting a relational table data into a JSON format data (Hoydalsvik page 1:
    PNG
    media_image4.png
    247
    985
    media_image4.png
    Greyscale
 ; [Examiner note: Hoydalsvik shows a database table “employees”, where the data is in the row and column format similar to that taught by Zhang]; Hoydalsvik page 2: 
    PNG
    media_image5.png
    549
    977
    media_image5.png
    Greyscale
; [Examiner note: the JSON table above shows each record in a relational database table is converted into an JSON object, where the key on the left corresponds to the value on the right.]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hoydalsvik, which teaches to convert database tables into JSON data that have key-value pair, into the combined teachings of Delli in view of Zhang, Battle and Ramer to result in the limitations of the claimed invention (Zhang Table 1, [0078]:
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
; [Examiner note: by converting Zhang’s table, each new keyword/viewed page combination would result in a new JSON 
		One of ordinary skilled would be motivated to do so as doing so would help support the widely supported JSON format and enhance inter-application communication.
	Regarding claims 11 and 17, the same rationale used for rejecting claim 4 applies to claims 11 and 17, since they recite similar limitation as those of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11003645 B1 - retrieving resources (e.g., data sets or files), searching data sets containing text or that meet certain criteria, and displaying search results. Data sets may be stored in one or more databases, such as relational databases that organize information or data into tables, columns, rows.
US 20200192951 A1 - personalized search engine that can generate personalized rankings of search results in view of individual user's personal preferences and interests.  Certain activities by a user are tracked, including search queries submitted by the user, search results clicked on by the user, and/or web pages browsed by the user.
US 20170199875 A1 - queries against databases aggregating data from multiple data sources. Receive a search request comprising one or more search keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

1/13/2022
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162